— Appeal from resettled order and judgment (one paper) of the Supreme Court, New York County (Mangan, J.), entered on or about April 12, 1982, which reduced assessments for the tax years 1975/1976 and 1976/1977 and confirmed assessments for the tax years 1977/1978 and 1978/1979, held in abeyance and the matter is remanded to Special Term for findings pursuant to subdivision 2 of section 720 of the Real *675Property Tax Law, without cost. Subdivision 2 of section 720 of the Real Property Tax Law requires that the decision of the court “shall contain the essential facts found upon which the ultimate finding of facts is made.” While Special Term stated the basis for its finding as to the nominal value of the building, it did not state the basis for its finding that the land value equaled $200,000 for the years in question, other perhaps than the statement that the “improvements, even when functional, under utilized this land.” This was not a sufficient compliance with the statutory requirement to state the essential facts. Concur — Kupferman, J. P., Carro, Silverman, Fein and Kassal, JJ.